Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                 
The prior art taken alone or in combination neither discloses nor makes obvious the instant device of claim 1 as recited below:

an imaging device comprising: 
a pixel block; 
a first circuit; and 
a second circuit, 
wherein the pixel block comprises a plurality of pixels and a third circuit, 
wherein the pixels and the third circuit are electrically connected to each other through a first wiring, 
wherein the pixels have a function of obtaining a first signal by photoelectric conversion,
wherein the pixels have a function of multiplying the first signal by a predetermined multiplication factor to generate second signals and outputting the second signals to the first wiring, 
wherein the third circuit has a function of calculating a sum of the second signals output to the first wiring to generate a third signal and outputting the third signal to the first circuit, and 
wherein the first circuit binarizes the third signal to generate a fourth signal and outputs the fourth signal to the second circuit.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814